849 F.2d 606Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James SULLIVAN, Jr., Petitioner-Appellant,v.James E. JOHNSON, Warden, Respondent-Appellee.
No. 88-6531.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 19, 1988.Decided:  May 27, 1988.

James Sullivan, Jr., appellant pro se.
Before SPROUSE and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Sullivan, a Virginia inmate, appeals from the dismissal of his 28 U.S.C. Sec. 2254 petition.  We agree with the district court that Sullivan was not entitled to habeas corpus relief.  Sullivan had an opportunity for full and fair litigation of his fourth amendment claims.  He also failed to state an ineffective assistance of counsel claim.  Accordingly, we deny a certificate of probable cause to appeal, dispense with oral argument because the dispositive issues recently have been decided authoritatively, and dismiss the appeal.


2
DISMISSED.